Mr. Chief Justice Sheldon delivered the opinion of the Court: At the August term, A. D. 1887, of the White county circuit •court, in this State, and in the month of August, 1887, Charles J. Goodall was indicted, tried for and convicted of the crime ■of burglary, and sentenced to imprisonment in the penitentiary for one year. The sole point now made by the defendant for the reversal of the judgment is, that the court below had no jurisdiction of the cause, the defendant having been indicted, tried and convicted in August, 1887, at which time, it is alleged, there was no term of the circuit court of White county, Illinois, authorized by law. The General Assembly of this State passed an act entitled “An act concerning circuit courts, and to fix the time for holding the same in the several counties in the judicial circuits in the State of Illinois, exclusive of the county of Cook,” which was approved May 24,1879. The first section provided, “that hereafter the times for holding the circuit courts in the several counties composing the various judicial circuits in the State of Illinois, exclusive of the county of Cook, be as follows.” The-third' section of this act fixed the times for holding the circuit, courts in the several counties composing the second judicial circuit of the State, among which was the county of White, and fixing the times in that county on the first Monday of January, the first Monday of June and the first Monday of October. Afterward, the General Assembly passed an act, approved April 19, 1881, to amend section 3 of said act of 1879, by the' first section of which amendatory act it was enacted, “that section .three (3) of an act entitled ‘An act concerning circuit courts, and to fix the time for holding the same in the several counties in the judicial circuits in the State of Illinois, exclusive of Cook county,’ approved May 24, 1879, and in force-July 1, 1879, be amended to read as follows,”—then setting-out said section 3 verbatim, except in regard to White county, it fixing the times of holding the courts in that county on the-first Monday of January, the second Monday of March, the-first Monday of June and the first Monday of October, and making some change as to the kinds of business to be transacted at the January and June terms. A further amendatory act was passed by the General Assembly, approved June 29, 1885, which, by its first section, enacted, “that sections two (2), three (3) and ten (10) of an act entitled ‘An act concerning circuit courts, and to fix the-time for holding the same in the several counties in the judicial circuits in the State of Illinois, exclusive of the county of Cook,’ approved May 24,1879, as amended by an act approved and in force April 19,1881, be amended to read as follows,”— setting out in words the reading, it fixing the times of holding the circuit court in White county on the first Mondays of January, June and August, and devoting the June term, only, to the transaction of the special business named in the prior amendatory act. A still further amendatory act of the General Assembly, approved June 30, 1885, by its first section enacts, “that section 3 of an act entitled “An act concerning circuit courts, and to fix the time for holding the same in the several counties in the judicial circuits in the State of Illinois, exclusive of Cook county,’ approved May 24,1879, in force July 1, 1879, be and the same is amended so as to read as follows,”—setting out in words the entire section as amended to read, and it fixing the times of holding the circuit court in the county of White on the first Monday of January, the second Monday of March, the first Monday of June and the first Monday of October. This is the last act upon the subject. It is contended that the act of June 29, 1885, is still in force, and that there is still a legal August term of the circuit court in White county, as that act prescribed there should be; that there has been no express repeal of that act, and that all the effect of the act of June 30, 1885, was to give two additional terms, making five terms of the court to be held in that county, one of them being the August term provided for by the act of June 29,1885. There is an inconsistency between these two acts, and they can not stand together, and the later act of June 30, being the last expression of the legislative will, must prevail. (Kepley et al. v. The People, ante, p. 367.) By the amendatory act of June 30, 1885, the statute of 1879, fixing.the times for holding the circuit courts, is made to read, that the times for holding the circuit court in the county of White shall be on the first Monday of January, the second Monday of March, the first Monday of June and the first Monday of October. This means, that these, and no other, shall be the times for holding the circuit court in that county. On June 29, 1885, by force of the amendatory act of that date, the statute of 1879 did read, that the times for holding the circuit court in White county should be on the first Mondays of January, June and August. But after June 30, 1885, that statute of 1879 did not so read. By the amendatory act of June 30, section 3 of the statute of 1879 was “amended so as to read as follows,”—setting out the reading. Thereafter the reading of this section 3 of the statute of 1879 was as thus written in the amendatory act of June 30, 1885, that it should read, and not otherwise. There could not afterward be read, in any statute, a provision for an August term of the circuit court in White county. That provision which had been made to read as in the statute of 1879, was expunged from it and repealed by the last amendatory act of June 30, which enacted that the statute of 1879 should read without that provision. Such form of amendment of a section of a statute, that it shall be “amended to read as follows,”—setting out in words how it shall read,—of necessity repeals all of the section, as it before stood, which is left out of and is not included in the reading which is written in the amendatory act for the section to have. The People v. Young, 38 Ill. 490; Kepley et al. v. The People, supra. We can come to no other conclusion, from the legislative acts above, than that, in 1887, there was no August term of the circuit court of White county provided by law; that the provision for such term by the amendatory act of June 29, 1885, was repealed, by implication, by the amendatory act of June 30, 1885, and that the court below acted without jurisdiction to try and determine the cause. The judgment must therefore be reversed. Judgment reversed.